 1

 2
 3

 4
 5
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                        Case No. 2:17-mc-00060-MCE-CKD

11          Plaintiff,                                ORDER TERMINATING WRIT OF
                                                      CONTINUING GARNISHMENT
12                         v.

13   SUWONNEE PONGNORSING; AND
     WESTSIDE PLAZA PHARMACY AKA
14   WEST MODESTO PHARMACY,

15          Defendants and Judgment Debtors.

16   SILVERSCRIPT INSURANCE COMPANY
     (and its Successors and Assignees),
17
            Garnishee.
18
19         The Court, having reviewed the court files and the United States’ Application for Order

20 Terminating the Writ of Garnishment (the Application), and finding good cause therefrom, hereby
21 GRANTS the Application. The Writ of Garnishment issued under this miscellaneous case number
22 against Suwonnee Pongnorsing and Westside Plaza Pharmacy AKA West Modesto Pharmacy is hereby
23 TERMINATED pursuant to 28 U.S.C. § 3205(c)(10)(B) and this case is closed.
24         IT IS SO ORDERED.

25 Dated: June 25, 2019
26
27
28


      ORDER TERMINATING WRIT OF CONTINUING
                                                       1
30    GARNISHMENT
